PER CURIAM.
Virginia Washburn, Claimant, appeals an order of the Judge of Compensation Claims (JCC) arguing that the JCC applied incorrect legal standards in denying her claim for permanent total disability benefits. Florida’s Natural Growers and Alternative Service Concepts; jointly the employer/carrier (E/C), cross-appeal, ar*1094guing that the JCC erred in finding that the major contributing cause of Claimant’s permanent work limitations was the workplace accident and in awarding Claimant an attorney’s fee. We AFFIRM without comment the issue argued by Claimant on appeal. We also AFFIRM without comment the major contributing cause issue raised by the E/C on cross-appeal. Because the JCC reserved jurisdiction to determine the amount of the fee, we DISMISS the cross-appeal for lack of jurisdiction. See Zampell Refractories, Inc. v. Welch, 61 So.3d 1160 (Fla. 1st DCA 2011) (dismissing cross-appeal for lack of jurisdiction because JCC reserved jurisdiction to determine amount of attorney’s fee). See also Se. Recycling v. Cottingim, 728 So.2d 342, 343 (Fla. 1st DCA 1999) (dismissing “portion of order which determines entitlement to attorney’s fees but reserves jurisdiction to set the amount of the fee” for lack of jurisdiction).
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.